DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 15 July 2022 has been entered.
Claims 26-49 are pending.
Response to Amendment
Applicant’s amendment to claims 30, 34 are acknowledged. The objection to claims 30, 34 is withdrawn.
Response to Arguments
Applicant’s arguments filed 15 July 2022 have been fully considered. However applicant’s amendment to independent claims 26, 34, 42 raise new issues of 35 U.S.C. 112 discussed below.
 			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “staking tokens by the client into the accept proposal pool, entering a first voting round period when a first number of approval votes derived from the accept proposal pool exceeds a second number of disapproval votes derived from the reject proposal pool”. It is not clear how votes are “derived” and what happens when the condition is not met. Note as written only the accept proposal pool contains tokens. What about the reject proposal pool?
Claim 26 as amended contains further convoluted operations and confusing  language for example “for a next iteration continuing indefinitely when a next voting round period vetos the current voting round outcome with a next voting round threshold for the next voting round period exceeding the current voting round threshold”. How is the “next voting round period” determined? If the iteration continues indefinitely, does the applicant intend to mean there is no override to vetos? 
Claim 27 merely requires “entering the first voting round period when the first number of approval votes exceeds the second number of disapproval votes” without any criteria for “exceed”.
Claim 28 merely set the majority votes.
Claim 29 merely describes the proposal as a configuration change.
Claim 30 merely enumerates selection choices for configuration changes.
Claim 31 merely describes the proposal is a blockchain moderation.
Claim 32 merely further enumerates selection choices for the moderation.
Claim 33 merely adds forking a sidechain with tailored parameters.
Thus dependent claims 27-33 do not cure the deficiencies of their parent claim.

Claim 34-41 essentially correspond to systems performing the methods of claims 26-33, thus are rejected for the same reasons discussed in claims 34-41 above.
Claim 42 preamble is confusing. What is actually the claimed “computer program product”? note the non-transitory computer readable storage medium is expected  to store computer-readable instructions executed by a computer system, not by a computer program product as written.
Claims 43-45 recite “the computer program product of claim 42”. However claim 42 starts with “a non-transitory computer-readable storage medium”, thus it is unclear whether claims 43-45 are directed to code or software per se.
Claims 42-49 essentially recite the limitations of claims 26-33 in form of computer program product storing computer readable instructions on non-transitory computer readable storage medium thus are rejected for the same reasons discussed in claims 26-33 above.
Art rejection is not being applied to claim 26-49 because the limitations cannot be ascertained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alferov (US 20200272619) teaches methods and systems for authentication, immutability and trusted timestamping of large audit event logs reported by electronic platforms. In an embodiment, a method involves: audit log events aggregation into timeframe aligned data blocks, reporting of data block hashes into blockchain database for authentication, immutability and trusted timestamping. An aspect of the method involves achieving authentication, immutability and trusted timestamping guarantees for audit log events with low computational and networking overhead due to utilization of blockchain database consensus protocol only for batched event data blocks rather than for separate events. Multiple events during specific period of time are grouped into separate data block and cryptographic hash of the whole block is reported to blockchain database to ensure its authentication, immutability and trusted timestamping.

Fritz et al (WO 2020106845 A1) teach access across private networks enabled for blockchain networks in a managed blockchain service. A control plane includes distributed governance 422 which handles policy evaluations for modifications to a blockchain network, among other requests. For example, distributed governance policies may be implemented to govern actions taken with respect to a blockchain network. A distributed governance policy may describe criteria, including approval/disapproval mechanisms like a voting system, for determining whether a proposed change may be allowed (e.g., to add a member, node, evict a member or node, to modify blockchain network configuration, hardware, and/or software, a change to a distributed governance policy, etc.). Distributed governance 422 may initiate a vote, sending vote notifications, evaluating received votes, and approving/finalizing vote results in order to evaluate a proposal.

Zhu et al, “Controllable and trustworthy blockchain-based cloud data management”, Future Generation Computer Systems 91 (2019), pages 527-535 teach a trust authority node with veto power to monitor voting actions in a blockchain data management system


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                     /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        12 August 2022